Bijur, J.
The action was for the recovery of fifty dollars, being one month’s rent, for the month of May, due on the first of May, under a written lease entered into between plaintiff and defendant. Apart from any question as to the weight of evidence, the testimony of defendant was that he had paid the rent due May first to plaintiff’s agent on the twenty-eighth day of April; and there is no proof or attempt to prove that plaintiff ratified this premature payment or actually received the money from the agent. Authority to an agent to receive payment of an indebtedness does not confer upon him the power to receive payment before maturity. Smith v. Kidd, 68 N. Y. 130, 141.
*186The judgment should he reversed and new trial ordered, 'with costs to the appellant to abide the event.
Seabury and Lehman, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.